Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-185
             Lower Tribunal Nos. F16-13828 and F16-22815
                         ________________


                       Heather Andrea Walker,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

     Heather Andrea Walker, in proper person.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.